DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on October 19, 2020.  Claims 1 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 5, 6, 9, 10, 12, 14, 16, 17, 18, 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 5,052,605) to Johansson.
Regarding claim 1, Johansson discloses the vehicle roof rack system (32) comprising: 

the flexible rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B, & 53C) in Figures 1, 13, 14 & 15) extending from the body member (50), the cavity (43) being defined between the body member (50 & 44) and the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15), the cavity (43) being sized to removably receive a portion of cross-bar (4) of the vehicle (See Figures 1, 2 & 4); 
the connecting strap (41, 41A, 45 & 46) connected to the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15) and configured to wrap around the object (42) supported on the at least one support surface (35), wherein tightening the connecting strap (41, 41A, 41B, 45 & 46) flexes the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15) to apply the compression force (i.e. Clamping Force in Column 4, lines 35 – 46) that secures the vehicle roof rack system (32) to the cross-bar (4) (See Figures1, 2, 3, 4, 12, 13, 14 & 15).  

Regarding claim 2, Johansson discloses wherein the connecting strap (41, 41A, 41B, 45 & 46) includes the quick release (48) (See Figures 12, 13, 14 & 15). 
 
Regarding claim 3, Johansson discloses wherein the cavity (43) has the U cross- sectional shape (See Figures 12, 13, 14 & 15).  
Attorney Docket No. 107376.0002  


Regarding claim 6, Johansson discloses wherein the at least one support surface (35) is sized and configured to support the bicycle tire or a bicycle wheel (42) and the object is the bicycle (3) (See Figure 1).  

Regarding claim 9, Johansson discloses wherein the body member (50 & 44) and rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15) have an integral, single piece construction (See Figures 1, 4, 12, 13, 14 & 15). 
 
Regarding claim 10, Johansson discloses wherein the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B, 53C) in Figures 1, 12, 13, 14 & 15) includes the plurality of elongate gripping protrusions (i.e. via (54 & 55) in Figure 12).  

 Attorney Docket No. 107376.0002  
Regarding claim 12, Johansson discloses wherein the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15) includes the first end connected to the body member (50) and the second free end 
 
Regarding claim 14, Johansson discloses wherein the at least one support surface (35) includes first and second support surfaces (i.e. Upper Left Support Surface of (35) & Upper Right Surface of (35) in Figure 12) spaced apart laterally from each other (See Figures 12, 13, 14 & 15).
  
Regarding claim 16, Johansson discloses the vehicle roof rack system (32) comprising: 
the body member (50 & 44) having at least one support surface (35) arranged to support an object (42 & 3) to be mounted to the vehicle; 
the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15) having the first end connected to the body member (50) and the second end spaced apart from the body member (50) to define the cavity (43) between the body member (50 & 44) and the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15), the cavity (43) configured to receive the cross-bar (4) of the vehicle (See Figures 1, 2 & 4); 
31thethethe connecting member (41, 41A, 41B, 45 & 46) connected to the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15) and configured to engage the object (42 & 3) supported on the at least one support surface (35), wherein the connecting member (41, 41A, 41B, 45 

Regarding claim 17, Johansson discloses the method steps of mounting an object (42 & 3) to the vehicle roof rack system (32), comprising: 
positioning the portion of the vehicle cross-bar (4) in the cavity (43) of the vehicle roof rack system (32); positioning the object (42 & 3) on the support surface (35) of the vehicle roof rack system (32); securing the object (42 & 3) to the vehicle roof rack system (32) with the connecting member (41, 41A, 41B, 45 & 46) and simultaneously releasably securing the vehicle roof rack system (32) to the vehicle cross-bar (4) with the connecting member (41, 41A, 41B, 45 & 46) (See Figures 1, 2, 4, 12, 13, 14, & 15).  

Regarding claim 18, Johansson discloses the method steps of wherein the vehicle roof rack system (32) includes the body member (50 & 44), the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15), and the connecting member (41, 41A, 41B, 45 & 46), the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15) extending from the body member (50) to define the cavity (43), the connecting member (41, 41A, 41B, 45 & 46) connected to the free end of the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15), and securing the object (42 & 3) to the vehicle roof rack 
 
Regarding claim 19, Johansson discloses the method steps of wherein applying the tension force (i.e. Clamping Force in Column 4, lines 35 – 46) releasably secures the vehicle roof rack system (32) to the vehicle cross-bar (4), and releasing the connecting member(41, 41A, 41B, 45 & 46) permits the vehicle roof rack system (32) to be detached from the vehicle cross-bar (4) (See Figures 12, 13, 14 & 15).32 

Regarding claim Attorney Docket No. 107376.000220, Johansson discloses the method steps of wherein the connecting member (41, 41A, 41B, 45 & 46) includes the strap (See Figures 12, 13, 14 & 15) and adjustable buckle (48), and tightening the strap (See Figures 12, 13, 14 & 15) with the adjustable buckle (48) applies the tension force (i.e. Clamping Force in Column 4, lines 35 – 46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11, 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,052,605) to Johannson in view of (U.S. Patent Number 4,871,102) to Wickersham.
Regarding claim 4, Johansson does not explicitly discloses wherein the at least one support surface (35) includes at least one planar surface and the object is at least one set of snow skis or at least one snowboard.29 
Wickersham teaches the rack system (10) wherein the at least one support surface (16) and the object (14) is at least one set of snow skis (See Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one support surface including at least one planar surface and the object being at least one set of snow skis as taught by 

 Regarding claim 11, Johansson as modified by Wickersham discloses wherein the rack attachment member (30) includes at least one through bore (32), the connecting strap (24) extending through the at least one through bore (24) (See Figures 1 2 & 5).30 

Regarding claim 13, Johansson as modified by Wickersham discloses wherein the rack attachment member (10) includes at least one through bore (32) positioned at the second free end, the connecting strap (24) extending through the at least one through bore (32) (See Figures 1, 2 & 5).

Regarding claim 15, Johansson as modified by Wickersham discloses wherein the body member (18) includes retention portions (22) positioned adjacent to the at least one support surface (16) and arranged to restrict lateral movement of the object (14) supported on the at least one support surface (16) (See Figures 1, 2, 3, 5 & 6).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,052,605) to Johannson in view of (U.S. Patent Publication Number 2006 / 0237501) to Gonzalez.
Regarding claim 7, Johansson discloses wherein the at least one support surface (35).
explicitly disclose the fishing rod or fishing rod case.  
Gonzalez teaches the rack system (2) wherein the at least one support surface (10) is sized and configured to support the fishing rod (4) (See Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the at least one support surface sized and configured to support the fishing rod as taught by Gonzalez in order to adequately support recreational equipment and prevent excess movement during transportation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,052,605) to Johannson.
Regarding claim 8, Johansson does not explicitly disclose wherein the body member and rack attachment member comprise polycarbonate.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the body member and rack attachment member comprising polycarbonate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 10,857,949 B2) to Lesley discloses the vehicle roof rack system (18) comprising: 
the body member (92) having at least one support surface (28) arranged to support an object (20) to be mounted to the vehicle (10) (See Figures 2 & 5); 
the flexible rack attachment member (100 & 102) extending from the body member (92), the cavity being defined between the body member (92) and the rack attachment member (100 & 102), the cavity being sized to removably receive a portion of cross-bar (26) of the vehicle (10) (See Figures 2 & 5); and the connecting strap (108) configured to wrap around the object (20) supported on the at least one support surface (28), secures the vehicle roof rack system (18) to the cross-bar (26).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.L.V/Examiner, Art Unit 3734         

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734